Citation Nr: 0512649	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-05 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals, excision of right index 
proximal interphalangeal (PIP) joint mucoid cyst, as a result 
of surgery performed in February 1998 at a VA medical 
facility.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic low back pain, secondary to a left leg discrepancy.

3.  Entitlement to service connection for a sciatic nerve 
disorder of the lower extremities, claimed as secondary to 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 adverse rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded this 
case in May 2004 to accommodate the veteran's request for a 
hearing before the Board.  In March 2005, the veteran 
appeared and testified  before C.W. Symanski, who is the 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this claim.  38 U.S.C.A. § 7102(b) (West 2002).


REMAND

VA has a stringent duty to obtain identified records in the 
possession of a federal agency.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002).  The veteran has identified his VA treatment 
records from the Bay Pines VA Medical Center (VAMC) and the 
Fort Meyer VA Outpatient Clinic (OPT) as relevant to his 
claims on appeal.  The RO requested such records in January 
2000, but no response was received.  The veteran himself has 
provided some of these clinic records, but it unclear whether 
such records are complete.  Furthermore, clinic records 
received from the Northport VAMC reference a December 1997 
hand clinic consultation wherein the veteran's surgery on the 
right index finger was recommended.  This record may be 
relevant to the determination in the claim for compensation 
under 38 U.S.C.A. § 1151.  As such, the case must be remanded 
to the RO to obtain identified VA clinic records not 
currently associated with the claims folder.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).

The veteran has recently submitted VA clinic records 
variously assessing his complaints of lower extremity pain 
and numbness as lumbar radiculopathy and peripheral 
neuropathy.  An August 2004 magnetic resonance imaging scan 
(MRI) demonstrated spinal canal stenosis at L3-L4 and L4-L5 
which was deemed as moderate to severe at L4-L5.  By 
contrast, an October 2001 MRI described "mild" spinal 
stenosis at L4-L5.  A February 2005 clinic record included a 
finding of sensory deficit along the L4-L5 nerve 
distribution.  This evidence suggests that, since the last VA 
examination in February 2003, the veteran's service connected 
thoracolumbar spine disability may have undergone an increase 
in disability and that a possible service connected etiology 
exists for his lower extremity symptoms.  As such, the Board 
finds that additional medical examination and opinion is 
necessary in order to determine the nature and etiology of 
the veteran's service connected orthopedic and neurologic 
manifestations of his intervertebral disc syndrome.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should contact the veteran and request 
the following:
	a) advise him that he may submit statements 
from his doctor(s) who have commented that VA 
treatment caused additional impairment of his 
right index finger; and 
	b) request him to clarify the dates he first 
received treatment at the following VA 
facilities:
	(i) Northport VAMC
	(ii) Bay Pines VAMC
	(iii) Fort Meyers VAOPT

2.  The RO should all VA clinic records 
identified by the veteran as relevant to his 
claims on appeal.

3.  The RO should then schedule the veteran for 
orthopedic examination to determine the current 
nature and severity of his thoracolumbar spine 
disability.  The claims folder and a copy of this 
remand should be provided to the examiner prior 
to examination.  The examiner should be requested 
to perform any and all tests necessary and the 
results should be included in the examination 
report.  The orthopedic examiner should be 
requested to include the following findings in 
the examination report:
	a) identify all orthopedic manifestations of 
the veteran's service connected thoracolumbar 
spine disability including range of motion 
findings for the thoracolumbar spinal segment 
in terms of forward flexion, extension, left 
and right lateral flexion and left and right 
lateral rotation;
	b) provide opinion as to the extent, if any, 
of functional loss of use of the 
thoracolumbar spine due to pain, 
incoordination, weakness, pain on flare-ups 
and fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  If 
such an assessment is not feasible, the 
examiner should state so for the record;
	c) acknowledge review of the claims folder.

4.  The RO should then schedule the veteran for 
neurologic examination to determine the current 
nature and severity of the chronic neurologic 
manifestations of his thoracolumbar spine 
disability, if any.  The examiner should be 
requested to perform any and all tests necessary 
and the results should be included in the 
examination report.  The neurologist should be 
provided the claims folder and a copy of this 
REMAND prior to examination, and be requested to 
specifically review the conflicting assessments 
of record regarding the presence of chronic 
neurologic manifestations of thoracolumbar spine 
disability.  The neurologist should be requested 
to provide findings and opinion on the following 
questions:
	a) whether it is at least as likely as not 
(probability of 50% or greater) that the 
veteran manifests chronic neurologic 
disability of the lower extremities as 
proximately due to service connected 
thoracolumbar spine disability; 
	b) If the examiner finds the presence of 
service connected chronic neurologic 
manifestations of thoracolumbar spine 
disability, then specify any and all 
neurologic symptoms (e.g., sciatica, 
neuritis, neuralgia, sensory loss, sphincter 
and bladder dysfunction, etc.) with reference 
to the nerve(s) affected (e.g., sciatic 
nerve); OR
	c) If the examiner does not find the presence 
of service connected chronic neurologic 
manifestations of thoracolumbar spine 
disability; the neurologist should reconcile 
the conflicting evidence of record regarding 
the presence and absence of chronic 
neurologic manifestations of thoracolumbar 
spine disability, and provide a rationale for 
the discrepancies of record.  

5.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


